TRIAL'COURT NO. 13-0182X 1
`APPELLA_TE 'CAUSE NO. 06-15-00025-CR

 

STATE OF TEXAS § IN THE DISTRIC_T COURT
§
Vs. § STATE COURT OF APPEALS
§ » -
THOMAS C. RICHARDSON, JR. § TEXARKANA, TEXAS]EEDQWQJ
jr%ae@eert Ot»etqme.a§
_ _ Si)cth Distri_qt
1 MOTION TO WITHDRAW ;WAR 671 1015
To THE HoNoRA.BLE JUDGE oF sAII) COURT= - ' » rexarkana T@),@§

DW@ rK Avf;rey,, ©\lank
ROBERT L. COLE, IR., _,Movant brings this Motion to Withdraw as Counsel and in

support thereof shows:

l. Movant is attorney of record for THOMAS C. RICHARDSON, JR. and was appointed by

the Court to represent Defendant on the appeal of this matter.

2. Counsel has reviewed the record and found no meritorious issues. `A defendant’s right to ~
assistance of counsel does not include the right to have an attorney urge frivolous or l
unmeritorious claims. Penson vt Ohio, 488 U.S. 75, 83-84 (1988). lf an attorney concludes that
appeal lacks merit, counsel is obligated to inform the client of this conclusion and refuse to
prosecute the appeal. l\/lcCov v. Court of `Appeals-of Wisconsin Dist. l-, 486 U.S'. 429, 437

(1988); TEX.DISCIPLINARY R. PROF. CONDUCT 3.01 (1989), reprinted in TEX. GOV’Tv

CODE ANN., tit. 2, subtit. G app. (Vernon Supp. 1994) (State-Bar Ru_les art_. X § 9).'
. The last known address of THOMAS C. RICHARDSON, JR. is as follows: 1970061,'Joe F.

' Gumey Unir,_1385 FM 3328, Palesrine, TX 75803.

Attachment A

4, A copy of this Motion, the brief in support of this Motion, and the record have all been
delivered to THOMAS C. RICHARDSON, JR., Who was thereby notified in Writing of his right

to object to this motion.

5. The motion to withdraw is accompanied by two exhibits §§e_ Johnson v. State. 885 S.W.
2d 641 -(TeX. App.-~_Waco 1994, not pet.) Exhibit A is Counsel’s Brief in Support of the Motion
to Withdraw. Exhibit B is a copy of the letter to Appellant notifying him that Counsel is filing
this Motion, and providing him with a copy of the brief, and the trial record.

Movant requests that this Honorable Court enter an order permitting Movant to withdraw `
as attorney of record for THOMAS C RICHARDSON, JR.

Respectfully submitted,

ROBERT L. COLE, JR.
' Attomey at Law
409 N. Fredonia, Suite 107
_Longview, Texas
Tel: (903) 236-6288
Fax: (903) 236-5441

%M/t

Robe?t L. cole, Jr.
State Bar No. 045478‘00

NOTICE _TO CLI'ENT v

This motion is to notify you that this Motion- for Withdrawal of Counsel has been filed.
You should review the letter, which is incorporated as Exhibit “B”.

dam

Rob'€rt L. Cole, Jr. .

CERTIFICATE OF SERVICE
This is to certify that on 30 March, 2015, a true and correct copy of the above and

foregoing document was served on Lew Dunn via facsimile transmission at 903 -757-6712.`

  

 

Robert L.F Cole, Jr.

'No. 06-15-00025-CR
IN THE
_coURT oF APPEALS

SIXTH COURT OF APPEALS DISTRICT

 

THOMAS C. RICHARDSON, JR
APPELLANT,

VS.

STATE OF TEXAS,
APPELLEE,

 

On Appeal in Cause No. 13-01 82X
In the 71st Judicial District of Harrison County, Texas

 

LETTER’ TO CLIENT CONCERNING MGTION TO
' WITHDRAW

 

Robert L. Cole, Jr.
Attorney at Law

409 N. Fredonia St.
Longview, TX 75601v
reh (903) 236-6288
Fax: (903) 236-5441
State Bar No. 04547800 4
Attorney for Appellant

Attachment B'

Robert L. Cole, Jr.

Mecliator
Attorneg at Law
P. O. Box 899
Longview, TX 7560@
Pht) sico.l Acldress 4 .
409 N. Freclonia, Suite 107 _ TEL: 903~25@~6283

Longview, TX 75601 FAX.- 905~‘256~5441 '

 

March 30, 2015

Thomas Richardson
#1970061

Joe_F. Gumey Unit
1385 FM 3328
Palestine,' TX 75803

Re.- Caus_e Number 06-15-00025-CR
Dear Mr. Richardson:

I write to inform you that I am filing a Motion to With_draw as your appointed counsel on
appeal. Unf`ortunately, the law states that I must file this motion if I have reviewed the record and
found no meritorious issues. A defendant’ s right to assistance of counsel does not include the
right to have an'attomey urge frivolous or unmeritorious claims. Penson v. Ohio, 488 U.S. 7 5,
83-84 (1988). If an attorney concludes that an appeal lacks merit, counsel is obligated to l

_ inform the client of this conclusion and refuse to prosecute the appeal. McCoy v. Court of
Anneals of Wisconsin Dist-. 1 486 U. S. 429, 437 (1988): TEX DISCIPLINARTY- R. PROF.
CONDUCT 3. 01 (1989), reprinted in TEX. COV’ T CODE ANN., tit. 2, subtit. G app (Vernon
Supp 1994) (State Bar Rules art. X, § 9) (emphasis added). " .

Please find enclosed copies of the following items:

1. ' Motion to Withdraw as Counsel Pursuant to Anders v. Calif`ornia which ls being filed m
the District Court; and

2. Brief in Support of Motion to Withdraw as Counsel Pursuant to Anders v. California; and
3. A copy of this letter demonstrating it’s service to you to_the Sixth Court of Appeals; and

4. A copy of the Reporter’s and Clerk’s Record i_n this case.

NoTICE To CLIENT

I have requested to be Withdrawn as your appointed counsel in this case. Upon the
granting of the Motion to Withdraw, I arn discharged from further obligation to you. Johnson,
885 S.W. 2d at 647. However, by granting the motion to withdraw, this does not mean you lose
your right to appeal. Johnson 885 S.W.Zd at 647 n.3. However, it does mean that you do not
have a` right to have an attorney represent you on appeal. Johnson, 885 S.W.Zd at 647 n.3.

 

You have the right to‘file a brief on your own behalf McMahon v. State, 529 S.W.Zd
771, 772 (Tex. Crim. App. 1975). In addition, you have the right to review the record to find
what points to raise in your pro se brief. McMahon, 529 S.W.Zd at 772. To aid you in this, I am
including a copy of the record for your use. You must file this brief with the Sixth Court of
Appeals in Texarkana, Texas. That court has previously said that they will allow the defendant
thirty (30) days following the filing of this action on the motion to withdraw to file a motion for
an extension of time to file a pro se brief, if desired.

In summary:
I have provided a copy of the Anders brief to you; and

I have concluded as your attorney there are no issues which might arguably
support an appeal and I am communicating this appellate court; and

I have informed you of your right to review the record, and provided a copyof the
same; and `
I have informed you of your right to file a brief or other response.'

F_urthermore, upon the decision of the Sixth Court of Appeals, you may have a right»to

file a Petition for Discretionary Review in the Court of Criminal Appeals.l Should you have any
questions, feel free to contact me. ' 1 b

SM
Ro ert L. Cole, Jr. »
Attorney at Law

No. 06-15-00025-CR
IN THE
COURT oF APPEALS
sIXTH COURT oF APPEALS`DISTRICT

 

THoMAS c. RICHARDsoN, JR.
APPELLANT,

VS.

sT_A'TE`oF TEXAS,'
APPELLEE,

 

On Appeal in Cause No. 1,3-0182X
In the 71St Judicial District of Harrison County, Texas

 

NOTICE OF FILING OF ANDERS BRIE-F

 

Robert L. Cole, Jr;
Attorney at Law

409 N. Fredonia, Suite 107
Longview, TX 75601

Tel: (903) 236-6288

Fax: (903) 236'-5441

State Bar No. 04547800
30 March 2015 ,

Attachment C

TO THE HONORABE JUDGES OF SAID COURT:

Comes now ROBERT L. COLE, JR. appointed counsel for THOMAS C.
RICHARDSON, JR., and notified this Court that Appellant’s counsel has filed on this date
Appellant’s Anders brief.

Respectfully submitted,

LAW OFFICE OF ROBERT~L. COLE, JR.

Robert L. Cole, Jr.
Attomey at Law
'409 N. Fredonia, Suite 107l
- Longview, TX 75601 '
Tel: (903) 236-6288
Fax: (903) 236-5441
State Bar of Texas No.- 04547800
A'I`TORNEYv FOR APPELLANT

CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the above has this day been delivered by

facsimile transmission to Lew Dunn at 903-75 7.-6712 attorney of record for the State of Texas.

Signed 30 March 2015 sp

Robert L. Cole, Jr.